Citation Nr: 1806358	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1991 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's October 2017 hearing, he explained that his complete service treatment records (STRs) were not a part of the claims file at the time of the July 2009 rating decision.  He later submitted records in his possession.  In March 2017, the Veteran was afforded a VA examination relevant to his claims.  It does not appear that the examiner considered the complete STRs, as only notations from March 1994 and September 1998 were discussed.  A review of the STRs indicates that the Veteran was seen by clinicians in service for his knees and back in August 1992, September 1992, March 1994, April 1994, May 1997, November 1997, September 1998, October 1998, and November 1998.  As it appears that the examiner did not consider the Veteran's complete relevant medical history, a new opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Also at the hearing, the Veteran indicated that private treatment records relevant to his claims were not a part of the claims file.  He stated that he received treatment in Beaumont, Texas, at a facility he believed was named NOVA.  Upon remand, an attempt to obtain these records must be undertaken.  


Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claims.  After securing any necessary releases, such records should be associated with the claims file.

2.  After the above development is completed, request a supplemental opinion from an appropriate medical professional to determine the nature and likely etiology of the Veteran's back disorder, left knee disorder, and right knee disorder.  The claims file must be made available for review.  Based on review of the record, the medical professional should address the following:

a.  Please identify the likely etiology for each back disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The medical professional is to specifically consider and address the Veteran's assertions regarding his in-service back symptoms and post-service continuity of such symptoms.

b.  Please identify the likely etiology for each left knee disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The medical professional is to specifically consider and address the Veteran's assertions regarding his in-service left knee symptoms and post-service continuity of such symptoms.

c.  Please identify the likely etiology for each right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The medical professional is to specifically consider and address the Veteran's assertions regarding his in-service right knee symptoms and post-service continuity of such symptoms.

The medical professional is asked to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so should be provided.

3.  The AOJ should thereafter review the record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




